DocuSign Envelope ID: 7F953092-F490-48A2-92AC-86BBD8F742C3
                    Case 21-52539-pmb                       Doc 5        Filed 03/29/21 Entered 03/29/21 13:47:36                                 Desc Main
                                                                         Document      Page 1 of 6
       Fill in this information to identify your case:

       Debtor 1              Kenard                                          Sanders
                             First Name              Middle Name             Last Name
                                                                                                                          Check if this is an amended plan, and
       Debtor 2                                                                                                           list below the sections of the plan that
       (Spouse, if filing)   First Name              Middle Name             Last Name                                    have been changed. Amendments to
                                                                                                                          sections not listed below will be
     United States Bankruptcy Court for the Northern District of Georgia                                                  ineffective even if set out later in this
                                                                                                                          amended plan.
      Case number
       (if known)




    Chapter 13 Plan
    NOTE:                           The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                                    in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                                    Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                                    No. 41-2020, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                                    As used in this plan, “Chapter 13 General Order” means General Order No. 41-2020 as it may from time
                                    to time be amended or superseded.

       Part 1:                  Notices

    To Debtor(s):                   This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                                    option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                                    rulings may not be confirmable.

                                    In the following notice to creditors, you must check each box that applies.

    To Creditors:                   Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                                    You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                                    have an attorney, you may wish to consult one.

                                    If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                                    confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                                    otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                                    Bankruptcy Rule 3015.

                                    To receive payments under this plan, you must have an allowed claim. If you file a proof of claim, your claim is deemed allowed
                                    unless a party in interest objects. See 11 U.S.C. § 502(a).

                                    The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                                    controlling, unless the Bankruptcy Court orders otherwise.

                                    The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                                    not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                                    checked, or if no box is checked, the provision will be ineffective even if set out later in the plan, except 1.4.


                                              A limit on the amount of a secured claim, that may result in a partial
                                      § 1.1                                                                                         Included             ■ Not Included
                                              payment or no payment at all to the secured creditor, set out in § 3.2
                                              Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                      § 1.2                                                                                         Included             ■ Not Included
                                              security interest, set out in § 3.4

                                      § 1.3   Nonstandard provisions, set out in Part 8                                          ■ Included                  Not Included

                                              The plan provides for the payment of a domestic support obligation (as
                                      § 1.4                                                                                         Included             ■ Not Incuded
                                              defined in 11 U.S.C. § 101(14A)), set out in § 4.4.




    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                                          Page 1 of 6
DocuSign Envelope ID: 7F953092-F490-48A2-92AC-86BBD8F742C3
                Case 21-52539-pmb                  Doc 5        Filed 03/29/21 Entered 03/29/21 13:47:36                                 Desc Main
                                                                Document      Page 2 of 6
     Debtor Kenard Sanders                                                                      Case number

      Part 2:        Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

    § 2.1   Regular Payments to the trustee; applicable commitment period.
            The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
            Check one:      ■   36 months              60 months
            Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

            The debtor(s) will pay           $736.00 per        month      for the applicable commitment period. If the applicable commitment period is 36
            months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
            60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
            the applicable commitment period, no further Regular Payments will be made.

            Check if applicable.
                 The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
                 reproduced. Insert additional lines as needed for more changes.):

            Beginning on               The Regular Payment                   For the following reason (insert reason for change):
            (insert date):             amount will change to
                                       (insert amount):

                                                        per     week


    § 2.2   Regular Payments; method of payment.
            Regular Payments to the trustee will be made from future income in the following manner:
            Check all that apply.
                 Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
                 amount that should have been deducted.

            ■    Debtor(s) will make payments directly to the trustee.

                 Other (specify method of payment):

    § 2.3   Income tax refunds.
            Check one.
            ■    Debtor(s) will retain any income tax refunds received during the pendency of the case.
                 Debtor(s) will (1) supply the trustee with a copy of each federal income tax return filed during the pendency of the case within 30 days of
                 filing the return and (2) turn over to the trustee, within 30 days of the receipt of any federal income tax refund during the applicable
                 commitment period for tax years                                             , the amount by which the total of all of the federal income tax refunds
                 received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
                 debtor in this case, “tax refunds received” means those attributable to the debtor.

                 Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




    § 2.4   Additional Payments.
            Check one.
            ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

    § 2.5   [Intentionally omitted.]


    § 2.6   Disbursement of funds by trustee to holders of allowed claims.

            The trustee shall disburse funds in accordance with General Order No. 41-2020. (www.ganb.uscourts.gov/local-rules-and-orders)




    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                                Page 2 of 6
DocuSign Envelope ID: 7F953092-F490-48A2-92AC-86BBD8F742C3
                Case 21-52539-pmb                  Doc 5         Filed 03/29/21 Entered 03/29/21 13:47:36                                   Desc Main
                                                                 Document      Page 3 of 6
     Debtor Kenard Sanders                                                                       Case number

      Part 3:        Treatment of Secured Claims

    § 3.1   Maintenance of payments and cure of default, if any.
            Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
            ■    Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the current
                 contractual installment payments on the secured claims listed below, with any changes required by the applicable contract and noticed in
                 conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any existing arrearage on a listed claim will
                 be paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
                 If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court orders
                 otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be
                 treated by the plan.

                 Name of creditor                                       Collateral                  Estimated amount of        Interest rate on    Monthly plan
                                                                                                    arrearage (if any)         arrearage           payment on
                                                                                                                               (if applicable)     arrearage

                 Specialized Loan Servicing                              1845 Brighton Blvd SE             $15,228.27                         0 % $100.00 increasing
                                                                           Atlanta Ga 30316                                                        to $312.00 in July
                                                                                                                                                                2022
                 Sn Servicing Corp.                                      1845 Brighton Blvd SE             $6,490.00                          0%    $50.00 increasing
                                                                           Atlanta Ga 30316                                                         to $150.00 in July
                                                                                                                                                                 2022
                 Brighton Village HOA                                    1845 Brighton Blvd SE             $7,803.00                          0%    $75.00 increasing
                                                                           Atlanta Ga 30316                                                         to $160.00 in July
                                                                                                                                                                 2022


    § 3.2   Request for valuation of security and modification of certain undersecured claims.

            ■    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

    § 3.3   Secured claims to be paid in full.

            Check one.
            ■    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
    § 3.4   Lien avoidance.
            Check one.
            ■    None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

    § 3.5   Surrender of collateral.
            Check one.
            ■    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

    § 3.6   Other Allowed Secured Claims.

           A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
                3.25
            of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
            object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
            permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
            applicable.
            If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
            will be treated as an unsecured claim under Part 5 of this plan.
            The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
            (a) payment of the underlying debt determined under nonbankruptcy law, or
            (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
            § 1328, at which time the lien will terminate and be released by the creditor.




    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                               Page 3 of 6
DocuSign Envelope ID: 7F953092-F490-48A2-92AC-86BBD8F742C3
                    Case 21-52539-pmb                  Doc 5         Filed 03/29/21 Entered 03/29/21 13:47:36                                  Desc Main
                                                                     Document      Page 4 of 6
     Debtor Kenard Sanders                                                                           Case number

      Part 4:            Treatment of Fees and Priority Claims

    § 4.1       General.

               Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
                of whether it is listed in § 4.4.
    § 4.2       Trustee's fees.

               Trustee's fees are governed by statute and may change during the course of the case.

    § 4.3       Attorney's fees.

               (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
                $_____________.
                     4,600.00      The allowance and payment of the fees, including the award of additional fees, expenses and costs of the attorney for the
                debtor(s) are governed by General Order 42-2020 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

               (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
                forth in the Chapter 13 Attorney's Fees Order.

               (c) From the first disbursement after confirmation, the attorney will receive payment under the Chapter 13 Attorney's Fees Order up to the allowed
                amount set forth in § 4.3(a).

                                                                                                                    452.00
                (d) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_____________  per month from Regular
                Payments and (2) from Tax Refunds or Additional Payments, as set forth in the Chapter 13 Attorney's Fees Order until all allowed amounts are
                paid in full.

               (e) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                                    2,500.00
                the amount of $____________,     not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
                debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
                stated amount or the maximum amount to the attorney, whichever is less.

               (f) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
                       2,500.00
                $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
                the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
                14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
                Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

               (g) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
                from the funds available, any allowed fees, expenses, and costs that are unpaid.

               (h) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
                allowed fees, expenses, and costs that are unpaid.

    § 4.4       Priority claims other than attorney's fees.
                ■    None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required to pay all postpetition domestic support
                     obligations directly to the holder of the claim.

                     Name and address of creditor:               Name and address of child support                      Estimated amount of        Monthly plan payment
        +                                                        enforcement agency entitled to § 1302(d)(1)
                                                                 notice
                                                                                                                        claim



            -
                ■    The debtor(s) has/have priority claims other than attorney's fees and domestic support obligations as set forth below:

                     Name and address of creditor:                                                                                 Estimated amount of claim
        +
            -        Internal Revenue Service c/o Robin Harris 401 W Peachtree St. NW, Atlanta, GA 30308                                                           $7,165.92


            -        Georgia Department Of Revenue Bankruptcy Unit, 1800 Century Blvd. Suite 9100, Atlanta, GA
                     30345
                                                                                                                                                                         $0.00




    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                                      Page 4 of 6
DocuSign Envelope ID: 7F953092-F490-48A2-92AC-86BBD8F742C3
                Case 21-52539-pmb                 Doc 5        Filed 03/29/21 Entered 03/29/21 13:47:36                                Desc Main
                                                               Document      Page 5 of 6
     Debtor Kenard Sanders                                                                    Case number

      Part 5:        Treatment of Nonpriority Unsecured Claims
    § 5.1   Nonpriority unsecured claims not separately classified.
            Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
            receive:
            Check one.
                 A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                 A pro rata portion of the larger of (1) the sum of $___________ and (2) the funds remaining after disbursements have been made to all other
                 creditors provided for in this plan.
                 The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
                 made to all other creditors provided for in this plan.
            ■    100% of the total amount of these claims.

            Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
            allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
            debtor(s), and other priority claims under Part 4.

    § 5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.
            Check one.
            ■    None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

    § 5.3   Other separately classified nonpriority unsecured claims.
            Check one.
            ■    None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

      Part 6:        Executory Contracts and Unexpired Leases

    § 6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
            and unexpired leases are rejected.

            Check one.
            ■    None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

      Part 7:        Vesting of Property of the Estate

    § 7.1   Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
            debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
            completion of payments by the debtor(s).

      Part 8:        Nonstandard Plan Provisions

    § 8.1   Check “None” or list Nonstandard Plan Provisions.
                 None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
            included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

            The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if needed.)

            Roundpoint Mtg shall not be funded through the Chapter 13 Plan. Debtor shall sell the property at 1045 High Point Terrace Atlanta Ga
            30315 within 6 months of filing and send all proceeds from the sale to the Trustee's Office for distribution through the Plan.


            HighPoint Estates HOA shall not be funded through the Chapter 13 Plan. Debtor shall sell the property at 1045 High Point Terrace
            Atlanta Ga 30315 within 6 months of filing and send all proceeds from the sale to the Trustee's Office for distribution through the Plan.




    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                             Page 5 of 6
DocuSign Envelope ID: 7F953092-F490-48A2-92AC-86BBD8F742C3
              Case 21-52539-pmb                   Doc 5        Filed 03/29/21 Entered 03/29/21 13:47:36                                Desc Main
                                                               Document      Page 6 of 6
     Debtor Kenard Sanders                                                                    Case number

       Part 9:      Signatures

    § 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).

            The debtor(s) must sign the initial plan and, if not represented by an attorney, any modification of the plan, below. The attorney for the debtor(s), if
            any, must sign below.


       8    {signature:debtor}
            Signature of debtor 1 executed on 03/25/2021
                                                                                        8    Signature of debtor 2 executed on
                                              MM / DD / YYYY                                                                      MM / DD / YYYY

            1845 Brighton Blvd SE                            Atlanta Ga 30316
            Address                                          City, State, ZIP code           Address                                          City, State, ZIP code



       8    {signature:attorney}
            Signature of attorney for debtor(s)
                                                                                             Date:   03/25/2021
                                                                                                     MM / DD / YYYY



            The Semrad Law Firm                                                              235 Peachtree St Ne Suite 300, Atlanta, GA 30303
            Firm                                                                             Address                                      City, State, ZIP code



     By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
     order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
     Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




    U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                             Page 6 of 6
